DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 3/18/21:
Claims 1 and 3 - 11 are pending in the application.  
The nonstatutory double patenting rejection is withdrawn due to the approval of the electronic terminal disclaimer.  
Claim 2 is canceled.  
Claims 1 and 4 – 9 were elected with traverse.  
The rejections under 35 U.S.C 112 and 35 U.S.C. 102 are withdrawn due to amendment.  
The claim objections are withdrawn due to amendment.  

Election/Restrictions

Claims 1, 3 – 4 and 9 are allowable. The restriction requirement of claims 5 – 8 and 10 - 11, as set forth in the Office action mailed on 3/20/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 5 – 8 and 10 - 11 is withdrawn. Claims 5 – 8 and 10 - 11 require all the limitations of an allowable independent claim as required by 37 CFR 1.141.  

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 3/18/21, with respect to the claims at issue have been fully considered and are persuasive.  The double patenting rejection is withdrawn.  

Allowable Subject Matter

Claims 1 and 3 - 11 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a single layer film comprising a blend of resins with the required melt flow rates, compositions and alpha value from Formula 1.  

The closest prior art of record is believed to be Proof et al. (US 20150345670).  Proof is directed to layered tubes for hose assemblies [0002].  

Proof (US 2015/0345670) teaches the production of a composition that may be used as a single layer of a tube structure, which is synonymous with a single layer film, comprising two ETFE polymers, as herein. Note paragraphs [0013], [0017], [0018] and [0021], The reference teaches the polymer blend to be employed in the outer layer. The melt flow rate for both polymers is disclosed at paragraph [0013] and is broad enough to clearly embrace that recited, herein. Since the two ETFE copolymers may be the same (paragraph [0018], the same reasoning applies to the second ETFE copolymer and to the resultant film produced therefrom. The resin blend is disclosed, identically, as herein, and would be expected to possess the same characteristics as herein, and anticipate the Formula 1 recitation. The composition is not disclosed as being acted upon by either a chemical process, a thermal process or inclusion of components that would proffer a difference to provide a different result for Formula 1. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). As such, claim 1 is deemed to be anticipated by the reference teachings.  

Proof does not teach or suggest that the blended resin is a mixture of a resin having a melt flow rate of 4 – 7 g/min. and a resin having a melt flow rate of 20 – 50 g/min. and the required alpha value from Formula 1.  Also see the affidavit of 8/31/20.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										4/9/21

/PETER A SALAMON/Primary Examiner, Art Unit 1796